 



Exhibit 10.29

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

CONVERTIBLE PROMISSORY NOTE

     
$1,000,000.00 
  April 8, 2005

     Finisar Corporation, a Delaware corporation (the “Company”), for value
received, promises to pay to Steven Bucher (“Holder”) the principal sum of One
Million Dollars ($1,000,000.00), together with interest on the outstanding
principal balance of this Note at the rate of three and thirty-five
one-hundredths percent (3.35%) per anum. This Note is issued pursuant to that
Agreement and Plan of Merger dated April 7, 2005 by and among the Company,
I-Robot Acquisition Corp., I-TECH CORP. and the Holder (the “Merger Agreement”).

     1. Definitions. As used in this Note, the following terms shall have the
definitions ascribed to them below:

          1.1. “Commission” means the United States Securities and Exchange
Commission.

          1.2. “Common Stock” means the common stock, $0.001 par value, of the
Company, and any securities into which such common stock may hereafter be
classified.

          1.3. “Conversion Event” has the meaning set forth in Section 3.1
below.

          1.4. “Conversion Shares” has the meaning set forth in Section 3.2
below.

          1.5. “Deferred Amounts” has the meaning set forth in Section 2.1
below.

          1.6. “Escrow Agreement” means the Escrow Agreement dated April 8,
2005, by and among the Company, Holder and U.S. Bank Trust National Association
(the “Escrow Agent”).

          1.7. “Maturity Date” means April 8, 2006.

          1.8. “Rule 144” means Rule 144 promulgated by the Commission under the
Securities Act as in effect from time to time.

          1.9. “Securities Act” means the Securities Act of 1933, as amended.

1



--------------------------------------------------------------------------------



 



          1.10. “Share Price” means the average closing trading price per share
of the Common Stock on the Nasdaq National Market (“NNM”) for the three
(3) Trading Days ending on the date preceding the applicable Conversion Event.

          1.11. “Trading Day” means a day on which trading occurs on the NNM (or
any successor thereto).

     2. Payment.

          2.1. Payment. The entire outstanding balance of, and accrued but
unpaid interest on, this Convertible Promissory Note (the “Note”) shall be due
and payable, if not converted prior thereto pursuant to Section 3 below, on the
Maturity Date; provided, however, if a Finisar Group Indemnitee (as such term is
defined in the Escrow Agreement) provides notice to the Holder and the Escrow
Agent of a claim for indemnification pursuant to Section 4.1 of the Escrow
Agreement, then the Company may, in its sole discretion, defer payments under
this Note in an amount equal to the Indemnification Claim or Claims (as such
term is defined in the Escrow Agreement) that have not been resolved at the
Maturity Date (the “Deferred Amounts”). Within five (5) business days following
the date on which the Company and the Holder agree or the arbitrator under
Section 11 of the Escrow Agreement determines that a Finisar Group Indemnitee is
entitled to recover an amount with respect to the Indemnification Claim or
Claims (the “Resolved Amount”), such Resolved Amount shall be offset without
further action or notice against the Deferred Amounts. If the Resolved Amount is
less than the Deferred Amounts, the Company shall pay the remaining principal
balance on this Note (after offset of the Resolved Amount) to the Holder within
five (5) business days after the date on which the offset is applied. The
Company shall have the right at any time and without premium or penalty to
prepay this Note, in whole or in part, in lieu of conversion pursuant to
Section 3 below, on or prior to the Maturity Date.

          2.2. Interest. The Company shall pay interest to the Holder on the
outstanding principal balance of this Note at the rate of three and thirty-five
one-hundredths percent (3.35%) per annum, which shall be payable at the
Company’s option in (a) cash or (b) additional shares of Common Stock if this
Note is converted pursuant to Section 3 below. Payment of the interest in cash
shall be made on the Maturity Date and payment of the interest in shares of
Common Stock shall be made on the date(s) for delivery of certificates
representing the Conversion Shares provided for in Section 3.3. Interest shall
be calculated on the basis of a 365-day year and shall accrue daily commencing
on the date hereof.

          2.3. Currency. All payments shall be in lawful money of the United
States of America.

     3. Conversion. This Note shall convert into Common Stock as follows:

          3.1. Conversion Events. The Company may elect to convert all or a part
of the principal balance outstanding under this Note into that number of shares
of Common Stock determined in accordance with Section 3.2 below at any time
after the four (4) month anniversary of the date that the Registration Statement
(as defined in the Merger Agreement) filed by the Company with the Commission
was declared effective and provided that the Holder

2



--------------------------------------------------------------------------------



 



may actually sell all of the Conversion Shares issuable on such date without
violation of the volume limitations of Rule 144(e) (the “Conversion Event”);
provided, however, that the Company will convert at least $157,000 of the
outstanding principal amount of this Note on or before December 1, 2005.
Simultaneously with each election by the Company to convert all or a portion of
the principal amount of this Note pursuant to this Section 3.1 or any required
conversion under this Section 3.1, the Company shall provide notice to the
Holder and the Escrow Agent of such election to convert. If requested by the
Holder, the Company will provide joint instructions with the Holder to the
Company’s transfer agent and the Escrow Agent (as defined in the Escrow
Agreement) to sell the Conversion Shares and deposit the proceeds from the sale
of such Conversion Shares into escrow.

          3.2. Shares Issuable Upon Conversion. Upon the conversion of this Note
in accordance with Section 3.1 above, the Holder shall be entitled to receive a
certificate representing that number of shares of Common Stock (the “Conversion
Shares”) equal to the portion of principal balance of the Note that is converted
on such Conversion Event, divided by the Share Price.

          3.3. Stock Certificate. The Company shall cause a certificate
representing the Conversion Shares to be issued in the name of Holder within two
(2) business days following the occurrence of a Conversion Event. The
certificate representing the Conversion Shares shall bear the following legend,
if applicable:

     THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER
SUCH ACT, OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

          3.4. Fractional Shares. No fractional shares shall be issued upon
conversion of this Note and the value of any fractional shares issuable upon
such conversion, based on the Share Price, shall be paid by the Company to the
Holder in cash.

          3.5. Satisfaction of Obligations. Upon conversion of the entire
principal amount of this Note and delivery of the certificates representing the
Conversion Shares in accordance with the provisions of this Section 3, the
Company shall be forever released from all obligations and liabilities
hereunder.

     4. Default.

          4.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

3



--------------------------------------------------------------------------------



 



               (a) any failure by the Company to pay any amount payable in cash
hereunder, in accordance with the terms hereof, which default is not cured
within ten (10) business days following notice thereof from the Holder;

               (b) any failure by the Company to issue any securities issuable
hereunder, in accordance with the terms hereof; or

               (c) the Company (i) has an order for relief entered against it
under the federal Bankruptcy Code, (ii) makes an assignment for the benefit of
its creditors, (iii) applies for or seeks the appointment a receiver,
liquidator, assignee, trustee or other similar official for it or for any
substantial part of its property or any such official is appointed, other than
upon Company’s request, and such unrequested appointment continues for thirty
(30) days, (iv) institutes proceedings seeking an order for relief under the
federal Bankruptcy Code or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or any of its debts under other applicable
federal or state law relating to creditor rights and remedies, or any such
proceeding is filed against it, other than upon the Company’s request, and such
unrequested proceeding continues undismissed or unstayed for thirty (30) days,
or (v) takes corporate action in furtherance of any of the foregoing actions.

          4.2. Remedies. During the continuance of an Event of Default, Holder
shall have the right to (i) accelerate the payment of the outstanding principal
balance hereunder, and (ii) enforce this Note by exercise of the rights and
remedies granted to it by applicable law. The Company shall pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, incurred or expended by the Holder in enforcing or collecting this Note
as a result of an Event of Default or the protection or prescription of any
rights of Holder hereunder. The Company hereby waives demand, notice,
presentment, protest and notice of dishonor, diligence in collection and notice
of intent to accelerate maturity.

          4.3. Waiver; Cumulative Remedies. No course of dealing or any delay or
failure to exercise any right hereunder on the Holder’s part shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies. No single or partial waiver by the Holder of any provision of this
Note or of any breach or default hereunder or of any right or remedy shall
operate as a waiver of any other provision, breach, default right or remedy or
of the same provision, breach, default, right or remedy on a future occasion.
The Holder’s rights and remedies are cumulative and are in addition to all
rights and remedies which the Holder may have in law or in equity or by statute
or otherwise; provided, however, that the Holder acknowledges that the
indemnification remedy provided in Section 9.4 of the Merger Agreement shall not
be available to the Holder as a right or remedy for the Company’s breach or
default hereunder.

     5. Amendments. This Note may not be amended or modified, nor may any of its
terms be waived, except by written instruments signed by the Company and the
Holder and then only to the extent set forth therein.

4



--------------------------------------------------------------------------------



 



     6. Severability. If any provision of this Note is determined to be invalid,
illegal or unenforceable, in whole or in part, the validity, legality and
enforceability of any of the remaining provisions or portions of this Note shall
not in any way be affected or impaired thereby.

     7. Notices. Any notice or other communication required or desired to be
given hereunder shall be in the form and manner specified below, and shall be
addressed to the party to be notified as follows:

         

  If to Holder:   Steven Bucher

      3935 Plymouth Road South

      Minnetonka, MN 55305
 
       

  with copy to:   Lapp Libra Thomson, Stoebner & Pusch

      One Financial Plaza, Suite 2500

      120 South Sixth Street

      Minneapolis, MN 55402

      Attn: Gregory D. Pusch
 
       

  If to the Company:   Finisar Corporation

      1308 Moffett Park Drive

      Sunnyvale, CA 94089

      Attn: Chief Financial Officer
 
       

  Telecopy:   (408) 541-4154 

or to such other address as each party designates to the other by notice in the
manner herein prescribed. Notice shall be deemed given hereunder if
(i) delivered personally or otherwise actually received, (ii) sent by overnight
delivery service, (iii) mailed by first-class United States mail, postage
prepaid, registered or certified, with return receipt requested, or (iv)
transmitted by facsimile transmission (and confirmed by a copy delivered in
accordance with clauses (i), (ii) or (iii). Notice mailed as provided in clause
(iii) above shall be effective upon the expiration of three (3) business days
after its deposit in the United States mail. Notice given in any other manner
described in this section shall be effective upon receipt by the addressee
thereof; provided, however, that if any notice is tendered to an addressee and
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender unless expressly set forth in such notice.

     8. Replacement. Upon the Company’s receipt of reasonably satisfactory
evidence of the loss, theft, destruction or mutilation of this Note and (i) in
the case of any such loss theft or destruction, upon delivery of indemnity
reasonably satisfactory to the Company in form and amount, or (ii) in the case
of any such mutilation, upon surrender of this Note for cancellation, the
Company, at its expense, shall execute and deliver, in lieu thereof, a new Note.

     9. Legal Fees. In the event of any legal action to enforce the rights of
the Holder or the Company, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable
costs and expenses, including reasonable attorneys’ fees, incurred in such
action.

5



--------------------------------------------------------------------------------



 



     10. Assignment. Neither this Note nor any of the rights, interests or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by the Company, without the prior written consent of the
Holder, or by the Holder, without the prior written consent of the Company,
which consent shall not be unreasonably withheld.

     11. No Rights as Stockholder. This Note, as such, shall not entitle the
Holder to any rights as a stockholder of the Company.

     12. Headings. The descriptive headings in this Note are inserted for
convenience only and do not constitute a part of this Note.

     13. Governing Law. The validity, meaning and effect of this Note shall be
determined in accordance with the laws of the State of California, without
regard to principles of conflicts of law.

     14. Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, the Company and the Holder and their respective successors and
assigns.

     15. Time. Time is of the essence hereunder.

     IN WITNESS WHEREOF, the Company has duly caused this Note to be signed in
its name and on its behalf by its duly authorized officer as of the date
hereinabove written.

            FINISAR CORPORATION
      By:   /s/ Jerry S. Rawls       Name:  Jerry S. Rawls    Title:  President
and Chief Executive Officer   

AGREED AND ACCEPTED:

     
/s/ Steven Bucher
   
 
   
STEVEN BUCHER
   

6